Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue Applications
For reissue applications filed, before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,231,171  is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been 
Claim Rejections - 35 USC § 251
Claims 1, 4, 5, 7-9, 11, 12 and 14-21 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.  See North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claim subject matter that the applicant previously surrendered during the prosecution of the application for the patent. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
In the instant case, amended independent claim 1 is broader than the original patent claim 1.  The original patent claims were rejected under 102(a)(1) as being anticipated by Tischler (see Non-Final Rejection mailed on 03/12/2015 in 14/480,084).  An amendment to the claims was filed on 06/12/2015 to overcome the rejection of the a second wavelength conversion layer formed on the second surface”.  This limitation appears to be within the amendments made to overcome the rejection of the patent claim 1 in the original prosecution.  Moreover, PO clearly argued that this limitation overcame the art of record (see remarks field on 06/12/2015 page 6). Accordingly, it seems that the broadening aspects of the amended claims constitute recapture (see paragraphs below).
The recapture rule prevents a patentee from regaining through reissue the subject matter that he surrendered in an effort to obtain allowance of the original claims.  In re Clement, 45 USPQ2d 1161 (Fed. Cir. 1997).  Reissue claims that are broader than the original patent claims in a manner directly pertinent to the subject matter surrendered during prosecution are impermissible.
Three Step Test for Recapture per MPEP 1412.02
Step 1: Whether the reissue claims are broader in scope than the original patent claims.
Amended claim 1 is broader than the patent claims 1 by excluding the limitation: ‘a second wavelength conversion layer formed on the second surface” (see US 9,231,171, claim 1/ll. 10-11).

Step 2: Whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution.
From the prosecution record of the original application (14/480,084), the examiner rejected claims 1-5, 7 and 15-18 under 35 U.S.C. 102(a)(1) as being anticipated by Tischler et al., (US 2013/0111744 A1). See Non-Final Rejection mailed on 03/12/2015.

In response to the rejection, the applicant amended independent claim 1 (which are now patent claim 1) by reciting the limitation, “a second wavelength conversion layer formed on the second surface” and arguing about the patentability of this 

After the amendment, the examiner allowed claim 1 and its dependent Claims 3-14.  See Notice of Allowance mailed on 08/19/2015

Thus, the limitation in patent claim 1 of “a second wavelength conversion layer formed on the second surface” was surrendered in the original application to obtain the original patent.  This limitation, however, is now deleted from the newly presented independent claim 1.  

Step 3: Whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.
The recapture rule cannot be avoided since new added claim 1 was not materially narrower in other aspects of the claimed invention (see MPEP 1412.I.C).

Therefore, amended claim its dependent claims  4, 5, 7-9, 11, 12 and 14-21 violate the recapture rule because amended claim 1 does not contain the subject matter that applicant argued for patentability during the original prosecution.  See MPEP 1412.02. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4,  5,  7, 9, 11, 12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 20130120967) in view of  Ge et al. (US 20130058080) further in view of Ignatius et al. (US 5,660,641).
Regarding claim 1, Liao. (e.g. figs. 3B and 6) teaches a light bulb  comprising: a flexible and transparent substrate 110 [¶0041] comprising first and second surfaces opposite to each other (i.e. top & bottom surfaces) and an end; a first LED chip 130 and a second LED chip 130, which are flipped over and mounted on to the first surface and separated from each other; a first conductive section 120, a second conductive section 120, and a third conductive section 120 successively formed on the first surface and separated from one another; a first wavelength conversion layer 150 formed on the flexible and transparent substrate and directly contacting the first LED chip, the first conductive section, and the second conductive section; a conductive wire, connected to the first surface, extended beyond the end, and electrically connected to the first LED chip [¶0058], wherein, in a direction perpendicular to the first surface, the first LED chip is overlapped with the first conductive section and the second conductive section, and the second LED chip is overlapped with the second conductive section and the third conductive section; and  wherein the second conductive section has a first portion exposed from the first wavelength conversion layer [¶¶0053,0054]. Lia does not show that the wire is formed on the first surface nor that the first conductive section has a uniform width, the second conductive section has a varying width.


    PNG
    media_image1.png
    293
    250
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    246
    402
    media_image2.png
    Greyscale
 
Ge (e.g. fig. 6) teaches LED bulb where the power wire 18 is formed on the first surface of the substrate. Moreover, Ignatius (e.g. fig. 4) teaches a LED device including a first conductive section 14a having a uniform width (i.e. slim strip) and a second conductive section 12 having a variable width (i.e. U shape). 

    PNG
    media_image3.png
    292
    267
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to form the wire on the top surface of the substrate as disclosed by Ge to make direct and reliable wire connection and to make the first and second conductive sections of Liao in view of Ge as taught by Ignatius since this configuration will increase the pad reflective surface area and the overall luminosity of the device.
Regarding claim 4, Liao teaches the first and second conductive sections are transparent in view of the light emitted from the LED chip [¶0040].
Regarding claims 5 and 18, Liao teaches that the second conductive section 120 has a portion exposed from a second wavelength conversion layer 150 formed on the second surface of the flexible and transparent substrate 110  (see fig. 3b).
Regarding claim 7, Liao teaches that the first and the second wavelength conversions layers are extended in a same direction (see fig. 3B).
Regarding claim 9, Liao teaches a base and a lamp bulb 210 fixed on the base to define an inner space; wherein the LED chip 130 is positioned inside the inner space and is electrically connected to the base (see fig. 6).
Regarding claim 11, Liao (e.g. figs.3A and 6) teaches that the bulb includes a substrate that is substantially curved and an imaginary screw axis but does not teach the substrate is substantially perpendicular to the screw axis. However, Ge teaches that the light bulb has an imaginary screw axis 39 and the flexible and transparent substrate 6 is substantially curved on an imaginary plane which is substantially perpendicular to the screw axis (see fig. 21). It is known in the art that the orientation of the substrate will depend on the use of the light bulb since the intensity and the direction of the emitting light directly depend on the orientation of the substrate.  Therefore, one of ordinary skill in the art would understand that different orientations of the substrate will provide alternative light radiation that will satisfy different users’ needs for illumination. In this case, a perpendicular orientation will focus the light to the top of the bulb making it useful for environment that required a direct light emission. It would have been obvious to one of ordinary skill in the art at the time of the invention to positioning the substrate disclosed 
Regarding claim 12, Liao teaches that the flexible and transparent substrate is capable of being curved in a shape of a circle (see fig. 3A).
Regarding claim 14, Liao teaches a support 220 supporting the flexible and transparent substrate 110 (see fig. 6 ¶0058).
Regarding claim 15, Liao does teach that the support is not arranged on ends of the flexible and transparent substrate. However, Ge teaches a support 4 that is not arranged on ends of the flexible and transparent substrate (see fig. 1). In this case, the support is located between the LED substrates 6.  It would be obvious to one of ordinary skill in the art at the time of the invention was made to include a support as that disclosed by Ge where is not arranged on ends of the flexible and transparent substrate to increase the light emission of the device disclosed by Liao in view of Ge further in view of Ignatius because it allows to mount more than one LED substrate.
Regarding claim 16, Liao (e.g. fig. 6) teaches that the support 220 is substantially thinner than the flexible and transparent substrate 110 (see fig. 6). 
Regarding claim 17, Liao teaches a support 220 has a portion substantially surrounding the flexible and transparent substrate (see fig. 6). Also, Ge teaches a support 28 supporting the flexible and transparent substrate 15 wherein the support has a portion substantially surrounding the flexible and transparent substrate 15 [e.g.
Regarding claim 19,    Liao (e.g. fig. 3b) teaches a second wavelength conversion layer 150 formed on the first surface of the flexible and transparent substrate 110, and directly contacting the second LED chip 130, the second conductive section 120, and the third conductive section 120.
Regarding claim 20,    Liao (e.g. fig. 3b) teaches that the second conductive section 120 has a third portion exposed from the second wavelength conversion layer 150.
Regarding claim 21,    Liao (e.g. fig. 3b) teaches that the first portion is physically connected to the second portion.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 20130120967) in view of  Ge et al. (US 20130058080) further in view of Ignatius et al. (US 5,660,641) and further in view of  Desalt  (US 20110019433).
Regarding claim 8, Liao in view of Ge further in view of Ignatius does not teach that the substrate is made of a material that can be taped on a reel.  However, Desalt teaches a LED bulb including a flexible and transparent tape substrate 3a made of polyimide which is capable of being curved on a reel 2 [¶0046]. It would have been obvious to one of ordinary skill in the art at the time of the invention to use polyimide to make the transparent substrate in device disclosed by Liao in view of Ge further in view of Ignatius, which is a material capable of been curved on a reel as suggested by Desalt  because it is a highly reliable heat resistant dielectric material and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Lashing, 125 USPQ 416.
Response to Arguments
Applicant’s arguments filed on 01/19/2021 with respect to new limitations labeled as 1 and 2 have been considered but are moot in view of a new ground of rejection.  With respect to the new limitation labeled 3, it is noted that Ignatius (e.g. fig. 4) teaches a LED device including a first conductive section 14a having a uniform width (i.e. slim strip) and a second conductive section 12 having a variable width (i.e. U shape).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARDO ANDUJAR whose telephone number is (571)272-1912.  The examiner can normally be reached on Monday to Friday 9:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEAN C WITZ can be reached on (571)272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 
/LEONARDO ANDUJAR/
Primary Examiner, Art Unit 3991                                                                                                                                                                                             
Conferees:
/JAMES A MENEFEE/Primary Examiner, Art Unit 3992

/Jean C. Witz/Supervisory Primary Examiner, Art Unit 3991